On Rehearing.
After careful consideration of the pertinent provisions of the Municipal Code, particularly those sections creating the office of recorder and providing his jurisdiction and powers (P'ol. Code 1907, §§ 1213-1226), and so in connection with the exhaustive briefs of the respective counsel, we find no warrant in the enactment for the asserted, for the appellee, conclusion that misdemeanors, as against state authority, are made by that enactment offenses against municipal authority. In the particulars indicated that enactment does confer on recorders defined jurisdiction in certain criminal (offenses against state authority) matters; hut, aside from the un*200guarded employment of the word “municipality,” in section 1222, there is nothing in the enactment evincing any intent to make state misdemeanors offenses against the municipality. The general scheme of jurisdiction and power provided for recorders by the enactment under consideration confirms the view that municipalities were intended to be and were left with the same powders and burdened with the same duties in respect of orderly government, as that may be secured by the adoption of proper ordinances, as was the case before the municipal Code was enacted. To read the enactment as working such a radical (if permissible) change in municipal government as the appellee insists would not, we think, have been expressed in other than plain languge.
The whole prosecution was for violation of a municipal ordinance — the judgment so concludes — and the survival of it must depend upon the ordinary rules of law applicable to such prosecutions.
The rehearing is denied.